Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 1 of 11 PageID #: 83


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK




        UNITED STATES OF AMERICA      *                     Case No. 21-MJ-0057(CLP)
                                      *
                                      *                     Brooklyn, New York
                                      *                     January 19, 2021
             v.                       *
                                      *
        BRENDAN HUNT,                 *
                                      *
                       Defendant.     *
                                      *
        * * * * * * * * * * * * * * * *

                   TRANSCRIPT OF CRIMINAL CAUSE FOR ARRAIGNMENT
                     BEFORE THE HONORABLE RAMON E. REYES, JR.
                          UNITED STATES MAGISTRATE JUDGE

        APPEARANCES:

        For the Government:                        DAVID R. KESSLER, ESQ.
                                                   IAN RICHARDSON, ESQ.
                                                   FRANCISCO OLIVERA, ESQ.
                                                   Asst. United States Attorney
                                                   United States Attorney’s Office
                                                   271 Cadman Plaza
                                                   Brooklyn, NY 11201


        For the Defendant:                         LETICIA OLIVERA, ESQ.
                                                   Federal Defenders of New York,
                                                     Inc.
                                                   One Pierrepont Plaza
                                                   Brooklyn, NY 11201




        Proceedings recorded by electronic sound recording,
        transcript produced by transcription service.


                       Fiore Reporting and Transcription Service, Inc.
                              4 Research Drive, Suite 402
                        Shelton, Connecticut 06484 (203)929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 2 of 11 PageID #: 84

                                                                                  2

 1              (Proceedings commenced.)

 2                   THE CLERK:     Criminal cause for arraignment, 21-MJ-

 3      57, United States vs. Brendan Hunt.           Counsel state your

 4      appearances, please, starting with the government.

 5                   MR. KESSLER:     Good afternoon, Your Honor.       David

 6      Kessler, Ian Richardson and Francisco Navarro for the

 7      government.

 8                   THE COURT:     Good morning.     Good afternoon.    Excuse

 9      me.

10                   MS. OLIVERA:     Good afternoon, Your Honor.       Leticia

11      Olivera, Federal Defenders of New York, on behalf of Mr.

12      Hunt.

13                   THE COURT:     Good afternoon.

14                   Mr. Hunt, you're here today because charges have

15      been filed against you in a criminal case.

16                   The purpose of this proceeding is to make sure you

17      are aware of those charges and to make sure that you

18      understand your rights as a defendant in a criminal case and

19      to address the question of whether you should be held in jail

20      or released on bail pending your trial.

21                   You have the right to remain silent.        You do not

22      have to make a statement to anyone.           If you start to make a

23      statement, you can stop at any time. If you've made

24      statements in the past, you are not required to make

25      statements in the future.


                  Fiore Transcription Service, Inc.      203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 3 of 11 PageID #: 85

                                                                                3

 1                  Any statements that you do make can and will be

 2      used against you in your case, except for statements that you

 3      make to your attorney.       Those are privileged.

 4                  Do you understand?

 5                  THE DEFENDANT:     Yep.

 6                  THE COURT:    You also have the right to be

 7      represented by an attorney throughout your case.            If you

 8      can't afford an attorney, the court will appoint one to

 9      represent you.

10                  In connection with that I've been given a financial

11      affidavit that has some information on it indicating that you

12      earn approximately $2,800 per month and you have $1,000 in a

13      checking account and you have expenses of approximately

14      $1,200 a month.     Is that correct?

15                  THE DEFENDANT:     About that.

16                  THE COURT:    Okay.    It doesn't have to be exact.

17                  THE DEFENDANT:     Yeah.

18                  THE DEFENDANT:     Based on the information I find

19      that Mr. Hunt is entitled to court-appointed counsel and I

20      will appoint Ms. Olivera and the Federal Defenders of New

21      York to represent him.

22                  Mr. Hunt, a complaint -- a criminal complaint has

23      been filed against you charging you with knowingly and

24      intentionally threatening to murder a United States official

25      with intent to impede, intimidate and interfere with such


                 Fiore Transcription Service, Inc.       203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 4 of 11 PageID #: 86

                                                                                4

 1      official while engaged the performance of official duties and

 2      with intent to retaliate against such official on account of

 3      the performance of the official duties in violation of Title

 4      18 United States Code Section 115(a).

 5                  Have you received a copy of the complaint?

 6                  THE DEFENDANT:     Yes.

 7                  THE COURT:     You discussed the charges with your

 8      attorney?

 9                  THE DEFENDANT:     Yes.

10                  THE COURT:     Do you understand the charges?

11                  THE DEFENDANT:     I'm aware of the charges.

12                  THE COURT:      Not whether you agree with them but

13      did you just understand what the charges are?

14                  THE DEFENDANT:     I understood that I'm being charged

15      for this, yeah.

16                  THE COURT:     Okay.     Ms. Olivera, you've discussed

17      this with Mr. Hunt?

18                  MS. OLIVERA:     I have, Your Honor.

19                  THE COURT:     Are you satisfied that he understands

20      the charges and his rights?

21                  MS. OLIVERA:     I am.

22                  THE COURT:     Does Mr. Hunt want a preliminary

23      hearing?

24                  MS. OLIVERA:     Your Honor, I've discussed with Mr.

25      Hunt his right to a preliminary hearing and he will be


                 Fiore Transcription Service, Inc.       203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 5 of 11 PageID #: 87

                                                                                5

 1      waiving that right today.

 2                   THE COURT:     Okay.   What is the government's

 3      position with respect to bail?

 4                   MR. KESSLER:     Your Honor, this is David Kessler.

 5                   The government agrees with Pretrial Services that

 6      detention is appropriate in this case for the following

 7      reasons.

 8                   This is an extremely serious crime.        The

 9      allegations involve a chilling and (indiscernible) series of

10      calls for direct violence against members of Congress over a

11      month.     These include calls for firing squads and for people

12      to bring their guns to the inauguration tomorrow on January

13      20th.

14                   This series culminated in a January 8th video

15      threatening the slaughter of U.S. senators and members of

16      Congress and the overthrow of the elected government by so-

17      called actual patriots, and the solicitation by the defendant

18      for a firearm so he could participate directly in the

19      slaughter.

20                   These threats would be grave under any

21      circumstances, but they're even more so in the volatile

22      environment we find ourselves in today leading up to the

23      inauguration. Of course, the defendant faces a maximum

24      sentence of ten years in prison.

25                   The weight of the evidence is overwhelming.          The


                 Fiore Transcription Service, Inc.       203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 6 of 11 PageID #: 88

                                                                                6

 1      January 8th threat is on video showing the defendant, his

 2      prior statements and call for violence are written. The

 3      context of these threats is well known.           You know, the

 4      history and characteristics of the defendant also weigh

 5      against release.

 6                  I won't go too much into the Pretrial Services

 7      report but there are items in here that raised even

 8      additional concerns, including a statement by the defendant's

 9      father, who I believe (indiscernible) surety.

10                  And finally the risk of flight is (indiscernible)

11      given the length of prison the defendant faces and his

12      limited ties to the community.        He seems to be alienated from

13      most of his family, and the danger to the community, which is

14      acute (indiscernible) particularly in this current

15      environment.

16                  So for all those reasons, as I said, the government

17      agrees with Pretrial Services (indiscernible) detention is

18      appropriate in this case.

19                  THE COURT:     Ms. Olivera.

20                  MS. OLIVERA:     Your Honor, there is no presumption

21      of detention based on the charges in the complaint.

22                  That means that the government must provide clear

23      and convincing evidence that Mr. Hunt's danger -- that Mr.

24      Hunt's release would present a danger to the community and

25      there are no conditions that can reasonably guarantee the


                 Fiore Transcription Service, Inc.       203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 7 of 11 PageID #: 89

                                                                                7

 1      safety of the community.

 2                   The government relies exclusively on the nature and

 3      circumstances of the offense, which is insufficient as a

 4      matter of law because this is not an offense that carries a

 5      presumption of detention.

 6                   And even if you accept the government's argument

 7      that the nature and circumstances of the offense weigh in

 8      favor of detention, this factor cannot overcome the rest of

 9      the 3142(g) factors that weigh in favor of release.

10                   Mr. Hunt has no criminal history or history of

11      arrest whatsoever.      While there may be some indications of

12      past family issues, he's never been arrested in connection

13      with these issues and no orders of protection have been

14      issued against him to stay away from any members of his

15      family.

16                   I strongly dispute that he has no ties to the

17      community.     This is someone that was born and raised in

18      Queens.    He's lived there his entire life.         At the time of

19      his arrest he was a long-term employee of the New York Court

20      System.    He has a stable residence and he has a strong

21      relationship with his father who is willing to sign a bond to

22      secure his release if necessary.

23                   But going back to the nature and circumstances of

24      the offense without seeking to undermine the seriousness of

25      the allegations of the complaint there is no allegation here


                  Fiore Transcription Service, Inc.      203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 8 of 11 PageID #: 90

                                                                                 8

 1      Mr. Hunt has a history of use or ownership of weapons.             He

 2      has no membership in a militia or a paramilitary group.             He

 3      had no plan to travel to Washington, D.C. to purchase weapons

 4      or to actually even come in contact with any federal

 5      officials, much less do anything to cause them physical harm.

 6                  The allegations in the complaint do not suggest

 7      anything other than a plan to make outlandish posts online

 8      from inside his home.

 9                  Unfortunately, in this environment we know what it

10      looks like when members of the community present an actual

11      threat to federal officials.

12                  There is no indication that Mr. Hunt has

13      participated in any of the recent events designed to threaten

14      members of Congress or other federal officials or overthrow

15      the government.     We unfortunately know what that looks like

16      and it's not this.

17                  The government's position in favor of detention I

18      should also note is contrary to their agreement to release

19      somebody who was actually arrested based on their

20      participation in the raid on the capital.

21                  In 21-MJ-0027 the government consented to the

22      release of an individual who traveled to D.C. and entered the

23      capital with a mob that was armed and threatened to harm

24      people inside the capital.

25                  So if that person can be released on bond, there's


                 Fiore Transcription Service, Inc.       203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 9 of 11 PageID #: 91

                                                                                9

 1      no reason why Mr. Hunt, who is only alleged to have taken

 2      action inside of his home on his computer, cannot be released

 3      on bond.

 4                  For all those reasons we ask the court to order

 5      that Mr. Hunt be released.

 6                  THE COURT:     Mr. Kessler.

 7                  MR. KESSLER:     One moment, Your Honor.

 8                  So a couple of responses.       The first is just

 9      because 18 USC 115 doesn't carry a presumption of detention

10      doesn't mean that in this particular case detention is not

11      appropriate.     I mean, the government is relying on the

12      defendant's own videotaped podcast words calling for the

13      slaughter of members of Congress and volunteering to

14      participate.

15                  The fact that there's no (indiscernible) that he's

16      a member of a militia and that he's a lone wolf instead is

17      neither here nor there for the threats.

18                  You know, secondly, the government is not relying

19      solely on the nature and circumstances of the offense,

20      although they'll be sufficient in this case, the limited ties

21      to the community are clear.

22                  The only person who has stepped forward as a surety

23      in this matter is the defendant's father, not even the rest

24      of his family.     There's no one else being offered as a

25      surety.    There's no one else in the picture.


                  Fiore Transcription Service, Inc.      203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 10 of 11 PageID #: 92

                                                                                 10

 1                   In addition, there are concerns about the

 2       defendant's mental health which are set forth in the Pretrial

 3       Services report.

 4                   And finally, although I'm not -- I don't have the

 5       case in front of me, the defense counsel raised, you know,

 6       going to the capital on January 6th is not the same thing as

 7       broadcasting a call to murder members of Congress and

 8       repeatedly encouraging the members -- the murder of members

 9       of Congress.    That's not a case that's comparable here.

10                   So on these facts, on these circumstances, given

11       the defendant's own videotaped and written words and the

12       other factors I've reviewed, detention is appropriate.

13       Although this is not a presumption case detention is

14       appropriate.

15                   In light of the nature and circumstances of the

16       offense charged, which is very serious, the weight of the

17       evidence against Mr. Hunt, which is strong, his history and

18       characteristics, suspicion of mental health issues, family

19       ties that are, according to the Pretrial Services Report,

20       tenuous at best, some history of drug use and the nature and

21       seriousness of the danger to the community, in particular the

22       legislative community and elected officials, and direct calls

23       for others to cause them physical harm, I find that detention

24       is appropriate.

25                   There are no conditions or combinations of


                  Fiore Transcription Service, Inc.      203-929-9992
Case 1:21-cr-00086-PKC Document 22-1 Filed 03/22/21 Page 11 of 11 PageID #: 93

                                                                                 11

 1       conditions that could assure Mr. Hunt's presence to face the

 2       charges and alleviate the danger to the community.

 3                    So I'm going to sign a permanent order of detention

 4       with leave to (indiscernible) a permanent order of detention.

 5       Is there anything else?

 6                    MS. OLIVERA:     Yes, Your Honor. I would ask the

 7       court to issue a medical order that the MDC provide Mr. Hunt

 8       with any mental health treatment that they deem necessary.

 9                    THE COURT:     I will send a medical memo to the

10       facility to that effect.        Unless there's anything else, we're

11       adjourned.

12                    MR. KESSLER:     Thank you.

13             (Proceedings concluded.)

14       I, CHRISTINE FIORE, Certified Electronic Reporter and

15       Transcriber, certify that the foregoing is a correct

16       transcript from the official electronic sound recording of

17       the proceedings in the above-entitled matter.

18

19

20                                                  January 20, 2021

21          Christine Fiore, CERT

22

23

24




                  Fiore Transcription Service, Inc.      203-929-9992
